UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted September 25, 2006
                             Decided October 16, 2006


                                        Before

                          Hon. FRANK H. EASTERBROOK, Circuit Judge

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge


No. 05-2536                                      Appeal from the United States
                                                 District Court for the Northern
Stephen P. Turner,                               District of Illinois, Eastern Division
                 Plaintiff-Appellant,
                                                 No. 01 C 5896
      v.
                                                 Ian H. Levin, Magistrate Judge.
J.V.D.B. & Associates, Inc.,
                 Defendant-Appellee.


                                      ORDER

       Stephen P. Turner brings this appeal of the district court’s entry of judgment
for J.V.D.B. & Associates after holding a bench trial. As we recounted in the
previous appeal in this case, Stephen P. Turner sued a debt collector, J.V.D.B. &
Associates, alleging that J.VD.B. violated the Fair Debt Collection Practices Act, 15
U.S.C. § 1692 e and f, by attempting to collect a $97.80 debt that had been
discharged in bankruptcy. The district court granted summary judgment to
J.V.D.B. on the ground that the debt collector was unaware of Turner's bankruptcy
as a matter of law. Turner v. J.V.D.B. & Assoc., Inc. 330 F.3d 991, 994 (7th Cir.
2003). Turner appealed from that decision, and we affirmed as to § 1692f and
reversed and remanded as to § 1692e. Regarding § 1692e, we directed the district
court to address whether J.V.D.B.’s collection letter implied to a reasonably
No. 05-2536                                                                      Page 2



objective, but unsophisticated consumer, that the debt discharged in bankruptcy
was still payable. We further directed that if J.V.D.B. raises the affirmative
defense provided by § 1692k(c), the district court should determine whether
J.V.D.B. could avoid liability by proving that its error was bona fide and that “the
error occurred notwithstanding reasonable procedures to avoid such error.” Turner,
330 F.3d at 995-96 (citations and internal quotations omitted).

       On remand, the parties consented to proceed before a magistrate judge. The
magistrate judge permitted J.V.D.B. to amend its answer to include the affirmative
defense provided by § 1692k(c). Turner then filed a motion to dismiss on J.V.D.B.’s
bona fide error defense. The magistrate judge converted Turner’s motion into a
summary judgment motion, and the court then granted Turner summary judgment
on the bona fide error defense concluding that J.V.D.B.’s procedures were, as a
matter of law, insufficient to rise to the level of reasonable procedures that would
qualify J.V.D.B. for a bona fide error defense. This decision properly addressed the
second part of our mandate by considering the appropriateness of the bona fide
error affirmative defense, 15 U.S.C. § 1692k(c) and resolved this issue by denying
J.V.D.B.’s assertion of this defense. The parties do not raise this issue on appeal,
and therefore we need not address it further.

      After the parties waived their right to a jury trial, the magistrate judge
conducted a bench trial. Following trial, the court entered judgment in favor
J.V.D.B. However, in doing so, the court failed to set forth its findings of fact and
conclusions of law, as required by Rule 52. Rather, as a transcript of the court
proceedings captures, in ruling in favor of J.V.D.B., the court merely stated:

      Here the trier of fact, namely myself, must inquire whether a misleading
      implication arises from an objectively reasonable reading of the subject letter.
      In pertinent part, the letter herein sets forth that defendant has the right
      and opportunity to dispute the debt before the defendant will consider the
      debt valid for collection. In fact, the letter specifies that only if a notice
      disputing validity within a Certain [sic] time is not sent will the defendant,
      quote, “consider this debt is valid,” end quote.

      In view of the foregoing, the Court finds the defendant not liable as a false,
      deceptive or misleading implication does not arise from an objectively-
      reasonable reading of the subject letter. Accordingly, judgment will be
      entered for the defendant.

      From this brief statement, it appears that the court ruled in favor of J.V.D.B.
merely because the collection letter included the statutory verification notice.
No. 05-2536                                                                      Page 3



However, as we held in Turner v. J.V.D.B. & Associates, 330 F.3d at 998, a letter
that includes a statutory verification notice may still violate § 1692e, if it leads an
objectively reasonable, but unsophisticated recipient, to believe the discharged debt
is still payable. See also Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 417
(7th Cir. 2005) (citation omitted) (holding that determining the existence a violation
of § 1692e when the statutory verification notice is contained in the letter, “turns on
whether the specific text contains any impermissible overshadowing or
contradiction with respect to the validation notice”). We remanded the initial
appeal to the district court to address whether this letter could lead an objectively
reasonable, but unsophisticated recipient, to believe the discharged debt was still
payable. Merely focusing on the statutory notice contained in the letter, see 15
U.S.C. § 1692g(a), as the court did, neither constitutes such a finding nor fulfills our
mandate because such an inclusion in a collection letter does not, by itself, exempt a
party from liability under § 1692e. During the course of the bench trial, evidence,
testimonial or otherwise, was received, but without findings of fact on this evidence
from the trier of fact, we cannot conduct a meaningful review of the magistrate
judge’s judgment, and therefore must again remand. See Kelley v. Everglades
Drainage Dist., 319 U.S. 415, 422 (1943) (holding that “a proper determination of
the questions of law . . . cannot be made in the absence of suitable findings”). Based
on the record before us, therefore, we conclude that the district court failed to
determine properly whether J.V.D.B.’s letter to Turner implied to a reasonably
objective, but unsophisticated consumer that the debt discharged in bankruptcy was
still payable. The district court’s judgment for J.V.D.B. is vacated and remanded
for proceedings consistent with this order. Circuit Rule 36 shall apply on remand.